Citation Nr: 1303026	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  08-39 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2008 7 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2009 the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file. 

In September 2012, the Board sought an advisory opinion from an independent medical expert outside of VA on the questions of whether the Veteran's current bilateral hearing loss disability or tinnitus was caused by or aggravated by noise exposure in service.  In October 2012, the Board furnished a copy of the opinion to the Veteran and his representative and afforded them the opportunity to submit additional evidence or argument.  In November 2012, the Veteran's representative responded with a written brief. 


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not affirmatively shown to have had onset during service; a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability, first diagnosed after service beyond the one-year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event in service.





2.  Tinnitus was not affirmatively shown to have had onset during service; and tinnitus, first diagnosed after service, is unrelated to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by military service, and a bilateral hearing loss disability as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

2.  Tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  





Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in February 2008.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records. 

In February 2008, the Veteran was afforded a VA examination.  In October 2012, the Board obtained an independent medical expert opinion from outside of VA.  The Board has reviewed the examination report and the expert's opinion.  





As the examination report and the expert's opinion are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination report and the expert's opinion are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.


Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 





Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d at 1377.

When the competent lay or medical evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 





Merits of the Claims for Service Connection 

The Veteran asserts that hearing loss and tinnitus are due to noise exposure to artillery and small arms fire in service.

Facts

The Veteran served in the Army from May 1968 to April 1970.  

After basic training, the Veteran was assigned to an artillery unit at Fort Sill from July 1968 to January 1969.  From October 1968 to December 1968, the Veteran was either hospitalized or convalescing from right ankle surgery. 

The service treatment records show that on pre-induction examination in March 1968 the Veteran indicated that he had no problems with hearing loss.  An audiogram showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
/
5
LEFT
15
5
5
/
5

On separation examination in January 1970, the Veteran denied hearing loss.  An audiogram showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
/
5
LEFT
0
0
5
/
10





After service in May 1974 on VA examination for an unrelated claim, the VA examiner checked "yes" for hearing loss noted.  There is no indication that the Veteran had an audiological examination at that time.

In February 2008 on VA examination, the VA examiner, an audiologist, reviewed the Veteran's history.  The VA examiner noted that during service there was no change in hearing sensitivity, no treatment for head injury, no acoustic trauma, and no associated health problems.  The Veteran stated that in the Army he was stationed with artillery units, and that he thought that his hearing loss and tinnitus were directly related to the exposure to acoustic trauma during service.  

The Veteran stated that he had some bilateral hearing loss and constant tinnitus for the previous two years and that his greatest difficulty was hearing normal conversation.  The Veteran stated that his military occupation for three months was an artillery crewman and that at Fort Sill he was involved in firing 155 mm howitzers for three months.  He did not recall having any hearing disturbance during service.  The Veteran stated that after service he worked as a manager for a phone company from 1970 to 2004 and in telephone communications from 2005.  He stated that he did not use firearms since service and he had no exposure to noise from recreational vehicles, music, or power tools, except that he did used a mower in season.  The Veteran stated that he had not had temporary hearing loss or sudden hearing loss.

On audiology examination, the findings were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
50
40
LEFT
25
20
25
40
40

The speech recognition scores were 98 percent in each ear.  The diagnosis was right ear and left ear sensorineural hearing loss.  


The VA examiner expressed the opinion that bilateral hearing loss and tinnitus were absolutely not due to acoustic trauma during service.  The VA examiner explained that the service treatment records did not show that the Veteran sustained significant hearing loss or tinnitus while in service.  Based on a cited published reference on otolaryngology and the Veteran's medical history, the VA examiner stated that the Veteran's hearing test at the time of his separation accurately represented the effects of any hazardous noise exposure the Veteran sustained during service.  The VA examiner stated that there were no effects of military noise exposure on hearing sensitivity as there was normal hearing sensitivity at separation from service.  The VA examiner stated that the Veteran reported that the onset of hearing loss and tinnitus was two years before the examination, 35 years after service.

In July 2009, the Veteran testified that during advanced infantry training at Fort Sill he fired 105 mm howitzers and 155 mm howitzers.  He also fired small arms, such as the M-16 and M-14.  He stated that his hearing protection was not adequate for the firing of the howitzers, and he did not remember having ear protection for the firing range.  He testified that after firing the howitzers his ears would ring for a while and eventually stop.  He did not remember if his hearing diminished.  He testified that he was not exposed to loud noise after service.  He testified that after service he periodically experienced tinnitus and hearing loss.

In October 2012, an independent medical expert (IME), a physician and Assistant Professor of Otology and Neurotology at the Department of Otolaryngology and Head and Neck Surgery at the Medical College of Virginia, reviewed the Veteran's file and addressed the medical history of the Veteran's hearing loss and tinnitus since service.  

After reviewing the findings from the service treatment records and from the VA examination in February 2008, the IME expert expressed the opinion that it was less likely than not (i.e. probability lower than 50 percent) that the Veteran's hearing loss or tinnitus or both were caused by noise exposure in service.  



Acknowledging the controversy regarding progressive hearing loss years after acoustic trauma, the IME expert stated that the evidence did not support a significant progression of hearing loss years following noise exposure, and that that there was no reliable data to support the continued deterioration of hearing following acoustic trauma years following the initial insult-especially for the over 30 year interval between the Veteran's exposure and the subjective complaints of hearing loss and tinnitus.  

Analysis

Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing loss, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).

38 C.F.R. § 3.303(a) (Affirmatively Shown to have been Present in Service)

The audiograms on entrance and on separation did not show impaired hearing as the thresholds were 15 decibels or less at the tested frequencies or a hearing loss disability under 38 C.F.R. § 3.385 (a 40 decibel threshold at any one tested frequency or a 26 decibel threshold for at least three of the tested frequencies).  On the basis of the service treatment records alone, a bilateral hearing loss disability under 38 C.F.R. § 3.385 was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established. 





The Veteran's assignment to an artillery unit and exposure to small arms fire during active duty is satisfactory evidence that the Veteran experienced noise exposure during service, which answers the question of what happened, but does not answer the questions of a current disability or of a nexus to service, and competent and credible evidence is still required to establish a current disability and nexus of the current disability to service.  

As the Veteran had noise exposure during active duty, and as a hearing loss disability under 38 C.F.R. § 3.385 was not affirmatively shown to be present during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply. 

38 C.F.R. § 3.303(b) (Chronicity)

The Veteran is competent to testify to noise exposure during active duty, which is within the realm of the Veteran's personal experience, and his testimony as to noise exposure is credible.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b). 





See Savage v. Gober, 10 Vet. App. 488, 494-98 (1997) (chronicity requires evidence that the disability was present in service and the same condition currently exists, such evidence must be medical, unless the disability is one under case law that is capable of lay observation.). 

A hearing loss disability under 38 C.F.R. § 3.385 is not a condition under case law that has been found to be capable of lay observation.  

In the absence of any documented complaint, finding, history, symptom, treatment, or diagnosis of impaired hearing during active duty, including on separation examination, the service treatment records lack the documentation of the combination of manifestations sufficient to identify a hearing loss disability under 38 C.F.R. § 3.385 and sufficient observation to establish chronicity during service. 

As chronicity in service is not adequately supported, service connection may still be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b). 

38 C.F.R. § 3.303(b) (Continuity of Symptomatology)

Establishing service connection based on continuity of symptoms requires (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. 

Although the Veteran's testimony is equivocal about the presence of impaired hearing during service, which goes to credibility, for the limited purpose of addressing continuity of hearing loss since service, the Veteran is competent to describe impaired hearing during service and since service.





But as it does not necessarily follow that there is a relationship between the current hearing loss disability and the postservice symptomatology that the Veteran avers, medical evidence is required to demonstrated such a relationship, unless such a relationship is one to which the Veteran as a lay person is competent to make.  See Savage, 10 Vet. App. at 494-98 (continuity of symptoms requires medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology). 

The Veteran has testified that his current hearing loss disability is a continuation of impaired hearing, which began in service, which is an expression of a causal relationship between the current disability and the postservice continuity of symptoms.  As the testimony is an inference based on facts, it is an opinion rather than a statement of fact. 

When the determinative issue involves medical etiology, that is, a causal relationship between the present disability and a disease or injury or event in service, the so called "nexus" requirement, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A simple medical condition includes one that under case law is capable of lay observation.  As previously explained a hearing loss disability under 38 C.F.R. § 3.385 is not a condition under case law that has been found to be capable of lay observation.  See Savage, at 497.  A simple medical condition is otherwise one that does not require that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159; see Layno, at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses). 




A hearing loss disability under 38 C.F.R. § 3.385 is not simple medical condition, because the disability cannot be identified or diagnosed by the Veteran as a lay person based on mere personal observation, that is, through the use of the senses without specialized education, training, or experience as an audiologist or medical professional.  38 C.F.R. § 3.159; Layno, at 469-71.  

Although the Veteran is competent to describe impaired hearing, the Veteran is not competent to state that the impaired hearing has reached the level of a disability under 38 C.F.R. § 3.385, which is measured by audiometric testing.

As a hearing loss disability under 38 C.F.R. § 3.385 is not a condition that can be identified based on personal observation, either by case law or as a simple medical condition under Jandreau, any inference based on what is not personally observable cannot be competent lay evidence.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify or diagnose a hearing loss disability under 38 C.F.R. § 3.385 or to offer an opinion on the causal relationship or nexus between the current hearing loss disability and the continuity of symptoms that the Veteran avers. 

For this reason, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between the current hearing loss disability and the postservice symptomatology.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 







Although service connection is not established either by chronicity or by continuity of symptomatology on the basis of lay evidence under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

38 C.F.R. § 3.303(d) (Post Service Diagnosis)

Where, as here, there is a question of the presence or a diagnosis of a hearing loss disability, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's lay evidence is offered as proof of the presence of the current hearing loss disability in service and since service and before 2008, the Veteran's lay evidence is not competent evidence, and the Veteran's lay evidence is not admissible as evidence and cannot be considered as competent evidence favorable to the claim.

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  

The Veteran has not submitted any medical evidence.  On the question of a diagnosis after service, VA first diagnosed a hearing loss disability in 2008 with a two year history of symptoms, which is more than 30 years after separation from service and well beyond the one-year presumptive period for a sensorineural hearing loss disability as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

While the Veteran's symptoms supported a diagnosis of a hearing loss disability, neither the VA examiner nor the IME related the postservice diagnosis to a disease, injury, or event, including noise exposure, in service.  




To the extent the Veteran asserts a causal relationship between his current hearing loss disability and noise exposure in service, the assertion constitutes the Veteran's opinion, but such an opinion would require specialized education, training, or experience, which has not been factually established.  

For this reason, the Veteran's lay opinion is not competent evidence and is not admissible as evidence favorable to claim under 38 C.F.R. § 3.303(d). 


As the Veteran's lay evidence is not competent evidence, the Board need not address credibility.  As the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or of a causal relationship or nexus between the current hearing loss disability and service, that is, an opinion on causation, medical evidence is required to support the claim. 

Medical Evidence

The Veteran has not submitted any medical evidence on the questions of a diagnosis of a hearing loss disability or of a causal relationship or nexus between the current hearing loss disability and service. 

The competent medical evidence of record consists of the report of a VA examination by an audiologist and an IME opinion by a physician, who is an expert in otology, who are qualified through education, training, or experience to offer a diagnosis and a medical opinion.  38 C.F.R. § 3.159(Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.).  

The VA examiner expressed the opinion that hearing loss was absolutely not due to acoustic trauma during service.  The VA examiner explained that the service treatment records did not show that the Veteran sustained significant hearing loss.  

Based on a cited published reference on otolaryngology and the Veteran's medical history, the VA examiner stated that the Veteran's hearing test at the time of his separation accurately represented the effects of any hazardous noise exposure the Veteran sustained during service.  The VA examiner stated that there were no effects of military noise exposure on hearing sensitivity as there was normal hearing sensitivity at separation from service.  The VA examiner stated that the Veteran gave a history of onset of hearing loss and tinnitus two years earlier, 35 years after service.

The IME, an expert in otology, expressed the opinion that it was less likely than not (i.e. probability lower than 50 percent) that the Veteran's hearing loss was caused by noise exposure in service.  The IME explained that there was no reliable data to support the continued deterioration of hearing following acoustic trauma years following the initial insult-especially for the over 30 year interval between the Veteran's exposure and the subjective complaints of hearing loss and tinnitus.  

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  And a review of pertinent medical literature may also furnish information relevant to the question of causation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

Considering the merits of the analysis and the details of the opinions, which were based on medical analysis applied to the significant facts of case, including a review of the medical literature, the Board finds that the opinion of the VA examiner and the IME opinion are persuasive medical evidence against the claim on the question of continuity under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  As there is no competent medical evidence in favor of the claim, the preponderance of the medical evidence is against the claim under the applicable theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


Tinnitus

On the basis of the service treatment records alone, excluding the Veteran's postservice testimony, tinnitus was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established. 

As tinnitus was not affirmatively shown to be present during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology and an initial diagnosis after service, apply. 

Unlike a hearing loss disability, tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002).

Chronicity requires evidence that the disability was present in service and the same condition currently exists, such evidence must be medical, unless the disability is one under case law that is capable of lay observation.  Continuity of symptomatology requires medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  An initial diagnosis after service requires that when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  

As the Veteran is competent to testify that he had tinnitus in service and since service, his testimony is admissible as competent evidence, pertaining to the applicable theories of service connection, namely, chronicity, continuity of symptomatology, and an initial diagnosis after service.

When competent lay evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  



In determining credibility, VA may consider inconsistent statements and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

In July 2009, the Veteran testified that he has had tinnitus since service.  He also testified that although he noticed ringing in his ears after firing a howitzer, the ringing stopped, and that he could not remember when tinnitus started after service. The testimony is inconsistent because not being able to remember the onset of tinnitus after service implies that tinnitus started after service and was not continuous.  

Also the assertion is not consistent with other evidence of record.  The record shows that on separation examination, the Veteran denied ear trouble or hearing loss.  Tinnitus or ringing in the ears was not listed as a diagnosis.  The Veteran's "PULHES" physical profile for hearing was "1", which included ear defects, representing a high level of fitness and fitness for any military assignment.  After service in his application for VA disability compensation in November 2007, the Veteran left blank the query "when tinnitus began."  On VA examination in February 2008, more than 30 years after the Veteran's discharge from service in April 1970, the Veteran complained of constant tinnitus for the last two years and he did not recall the circumstances of the onset.  In the notice of disagreement and in the substantive appeal, there is no indication that tinnitus had onset in service.  

Therefore, the Veteran's assertion that he has had tinnitus since service lacks credibility because on one hand the Veteran was unable to recall the circumstances of the onset of tinnitus (VA examination in February 2008) and could not remember when tinnitus started after service (Veteran's testimony in July 2009) and on the other hand he stated that he has had tinnitus since service. 





Stated differently, beginning with his application for VA disability compensation, the Veteran has consistently stated that tinnitus was caused by noise exposure in service and that he could not remember when tinnitus started or the circumstances of the onset of tinnitus.  In one statement, in testimony the Veteran stated that he had tinnitus since service, which was internally inconsistent with the Veteran's other testimony and inconsistent with other evidence. 

Although the Veteran is competent to assert that he has had tinnitus service, the Veteran's assertion lacks credible and the assertion has not probative value, that is, it does not tend to prove chronicity, continuity of symptomatology, or an initial diagnosis after service.  

As the Veteran's lay assertion is not credible on the applicable theories of service connection, namely, chronicity, continuity of symptomatology and an initial diagnosis after service, medical evidence is required to support the claim. 

Medical Evidence

The Veteran has not submitted any medical evidence on the questions of a diagnosis of tinnitus before 2008 or of a causal relationship or nexus between the current tinnitus and noise exposure in service. 

The competent medical evidence of record consists of the report of a VA examination by an audiologist and an IME opinion by a physician, who is an expert in otology, who are qualified through education, training, or experience to offer a diagnosis and a medical opinion.  38 C.F.R. § 3.159.  

The VA examiner, an audiologist, expressed the opinion that tinnitus was absolutely not due to acoustic trauma during service.  The VA examiner explained that the service treatment records did not show tinnitus and that the Veteran gave a two-year history of the onset of constant tinnitus, 35 years after service.



The IME, an expert in otology, expressed the opinion that it was less likely than not (i.e. probability lower than 50 percent) that the Veteran's tinnitus was caused by noise exposure in service.  The IME explained that in noise-induced trauma tinnitus is closely related to hearing loss, that the relationship is impossible to fully separate, and that for the purpose of the opinion tinnitus and hearing loss were considered together with respect to causation.  The IME explained that there was no reliable data to support the continued deterioration of hearing, implicitly tinnitus, following acoustic trauma years following the initial insult-especially for the over 30 year interval between the Veteran's exposure- and the subjective complaints of hearing loss and tinnitus.  

Considering the merits of the analysis and the details of the opinions, which were based on medical analysis applied to the significant facts of case, including a review of the medical literature, the Board finds that the opinion of the VA examiner and the IME opinion are persuasive medical evidence against the claim on the questions chronicity, continuity, and initial diagnosis after service.  As there is no credible lay evidence or competent medical evidence in favor of the claim, the preponderance of the medical evidence is against the claim under the applicable theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

ORDER

Service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


